DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-13, 16-17, 21, 25, 29, 33, 64-65, drawn to an interleukin-2 (IL-2) variant, comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), classified in C07K 14/55.

 Group II. Claims 14, 18, 66, drawn to an IL-2 complex comprising an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), and an anti-IL-2 antibody molecule, classified in C07K 14/55.

Group III. Claims 15, 19, 67, drawn to an IL-2 conjugate comprising an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), and a non-IL-2 moiety, classified in C07K 14/55.
. Claims 20, 24, 28, and 32, drawn to a nucleic acid encoding an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), a vector, a cell, and a method of producing an IL-2 variant, classified in C12N 15/09. 
Group V. Claims 22, 26, 30, 34, drawn to a nucleic acid encoding an IL-2 complex comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031) and an anti-IL-2 antibody molecule, a vector, a cell, and a method of producing an IL-2 complex, classified in C12N 15/09.  
Group VI. Claims 23, 27, 31, and 35, drawn to a nucleic acid encoding an IL-2 conjugate comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031) and a non-IL-2 moiety, a vector, a cell, and a method of producing an IL-2 complex, classified in C12N 15/09.  
Group VII. Claims 36, 37, 40-41, drawn to a method of enhancing regulatory T cell (Treg) expansion, activity, survival, and/or proliferation, comprising contacting a Treg cell or a population of Treg cells in vitro, ex vivo, or in vivo, or administering to a subject in need thereof an effective amount of an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), classified in A61K 38/2013.
. Claims 38, 42, drawn to a method of enhancing regulatory T cell (Treg) expansion, activity, survival, and/or proliferation, comprising contacting a Treg cell or a population of Treg cells in vitro, ex vivo, or in vivo, or administering to a subject in need thereof an effective amount of an IL-2 complex comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031) and an anti-IL-2 antibody molecule, classified in A61K 38/2013.  
Group IX. Claims 39, 43, drawn to a method of enhancing regulatory T cell (Treg) expansion, activity, survival, and/or proliferation, comprising contacting a Treg cell or a population of Treg cells in vitro, ex vivo, or in vivo, or administering to a subject in need thereof an effective amount of an IL-2 conjugate comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031) and a non-IL-2 moiety, classified in A61K 38/2013.
Group X. Claims 44-45, drawn to a method of inducing immune tolerance, comprising administering to a subject in need thereof an effective amount of an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), classified in A61K 38/2013.
Group XI. Claim 46, drawn to a method of inducing immune tolerance, comprising administering to a subject in need thereof an effective amount of an IL-2 complex comprising an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid , classified in A61K 38/2013.
Group XII. Claim 47, drawn to a method of inducing immune tolerance, comprising administering to a subject in need thereof an effective amount of an IL-2 conjugate comprising an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), and a non-IL-2 moiety, classified in A61K 38/2013.
Group XIII. Claims 48, 49, 52-53, 56-57, drawn to a method of treating an autoimmune disease, comprising administering to a subject in need thereof an effective amount of an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), classified in A61K 38/2013.
Group XIV. Claims 50, 54, 58, drawn to a method of treating an autoimmune disease, comprising administering to a subject in need thereof an effective amount of an IL-2 complex comprising an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), and an anti-IL-2 antibody molecule, classified in A61K 38/2013.

. Claims 51, 55, 59, drawn to a method of treating an autoimmune disease, comprising administering to a subject in need thereof an effective amount of an IL-2 conjugate comprising an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), and a non-IL-2 moiety, classified in A61K 38/2013.
Group XVI. Claims 60-61, drawn to a method of treating nephrotic syndrome, comprising administering to a subject in need thereof an effective amount of an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), classified in A61K 38/2013.
Group XVII. Claim 62, drawn to a method of treating nephrotic syndrome, comprising administering to a subject in need thereof an effective amount of an IL-2 complex comprising an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), and an anti-IL-2 antibody molecule, classified in A61K 38/2013.
Group XVIII. Claim 63, drawn to a method of treating nephrotic syndrome, comprising administering to a subject in need thereof an effective amount of an IL-2 conjugate comprising an IL-2 variant comprising: (i) the amino acid substitution H16L or HI6N, and/or the amino acid substitution I92S, and (ii) the amino acid substitutions V69A, Q74P, and C125S, corresponding to human IL-2 (SEQ ID NO: 1031), and a non-IL-2 moiety, classified in A61K 38/2013.


Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different products, restriction is deemed to be proper because these products appear to constitute patentably distinct inventions for the following reasons:
Inventions I-VI are independent and distinct, each from the other, because they are products, which possess characteristic differences in structure and function and each has an independent utility, that is distinct for each invention which cannot be exchanged.  The protein products of inventions I-III can be used as probes, or used therapeutically or diagnostically, e.g. in screening. The nucleic acids of inventions IV-VI can be used to make hybridization probes or can be used in gene therapy as well as in the production of the specific proteins of interest. Each of the nucleic acids of inventions IV-VI can be used to produce specific polypeptides.  The nucleic acid of Group IV can only be used to produce the protein of Group I.

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:
Inventions VII-XVIII are independent and distinct, each from the other, because the methods are practiced with materially different starting agents and different patient populations. Furthermore, each method has different goals and each method requires a non-coextensive search because of different starting materials, patient populations and goals. 


Inventions of Groups II and  V, VIII, XI, XIV, XVII, are related as product and processes of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product can be used in materially and methodologically distinct processes such as in vitro assays.

Inventions of Groups III and  VI, IX, XII, XV, XVIII, are related as product and processes of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product can be used in materially and methodologically distinct processes such as in vitro assays.

Inventions IV and VII-XVIII are directed to an unrelated product and processes.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or 

Inventions V and VII-XVIII are directed to an unrelated product and processes.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the nucleic acid product of invention V is not used in the treatment methods of inventions VII-XVIII. 

Inventions VI and VII-XVIII are directed to an unrelated product and processes.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the nucleic acid product of invention IV is not used in the treatment methods of inventions VII-XVIII. 

4. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 

(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

Correction of Inventorship 
5.	Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors is no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied bya request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Rejoinder Practice 
6.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Species Election 
7.	This application contains claims directed to the following patentably distinctspecies of IL-2 variants selected from:
SEQ ID NOs: 4, 5, 11, 1000, 1001, and 1002.
The species are independent or distinct because claims to the different specieshave mutually exclusive amino acid sequences. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 

There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims are
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646